THORNTON, J.
Conceding that the court below erred in its direction to the jury, in which it affirmed the power of the president and secretary of the Bear Creek Lumber Company, a corporation, to make a pledge of its property in satisfaction of a just claim of the company, still the jury might have based their verdict on the conclusion that such assignment was void as made with intent to hinder, delay, and defraud creditors. On this issue .certain circumstances were before the jury for their consideration. The jury were the proper triers of the intent, for the fraudulent intent of such an assignment is always a question of fact, and not of law, and is so expressly declared by statute in this state: Civ. Code, see. 3442; see sec. 3449. In this view, the jury might, and no doubt did, find a verdict which was not at all in conflict with any instruction given them. The learned judge of the court below does not appear to have thought that the jury disobeyed any instruction which was given them. The motion for a new trial was denied by him, and we think properly denied. We find no error in the record.
The judgment is affirmed.
We concur: McFarland, J.; Sharpstein, J.